Citation Nr: 9902438	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  97-25 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of 
hepatitis B infection.

2.  Entitlement to service connection for 
hypercholesterolemia.

3.  Entitlement to service connection for sinusitis with 
frontal headaches.

4.  Entitlement to service connection for seasonal allergic 
rhinitis.

5.  Entitlement to an increased rating for bilateral plantar 
fasciitis, status post great toenail excision, currently 
evaluated as 10 percent disabling.

6.  Entitlement to an increased (compensable) rating for 
hemorrhoids.

7.  Entitlement to an increased (compensable) rating for 
tinea versicolor.

8.  Entitlement to an increased (compensable) rating for 
pseudofolliculitis barbae.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Associate Counsel


INTRODUCTION

The veteran had active service from February 1977 to 
September 1992.

This matter came before the Board of Veterans Appeals 
(Board) on appeal from a rating decision in part of which the 
regional office (RO) denied entitlement to service connection 
for hepatitis B viral infection, hypercholesterolemia, 
sinusitis with frontal headaches, and seasonal allergic 
rhinitis, assigned a 10 percent rating for bilateral plantar 
fasciitis, and assigned zero percent ratings for hemorrhoids, 
tinea versicolor, and pseudofolliculitis barbae.

The veteran has also claimed entitlement to service 
connection for gout, post-traumatic stress disorder, an eye 
disorder, residuals of exposure to tuberculosis, degenerative 
joint disease of the legs, and undiagnosed illness related to 
service in Southwest Asia during the Persian gulf War.  Those 
claims have not been developed for appellate review and are 
not addressed in this decision.

In Floyd v. Brown, 9 Vet.App. 88 (1996), the Court of 
Veterans Appeals (Court) held that the Board does not have 
jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet.App. 337 (1996), the Court clarified that it did 
not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Boards denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extraschedular rating is a component of 
the appellants claim and the appellant had full opportunity 
to present the increased rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he has current disability from 
residuals of hepatitis B infection, hypercholesterolemia, 
sinusitis with frontal headaches, and seasonal allergic 
rhinitis.  He contends that he incurred these disabilities 
during his active military service.  He also contends that 
his disabilities from plantar fasciitis, status post 
bilateral excision of great toenail, hemorrhoids, tinea 
versicolor, and pseudofolliculitis barbae warrant higher 
ratings than the evaluations currently in effect. 


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has failed to meet 
his burden of submitting well grounded claims of entitlement 
to service connection for residuals of hepatitis B infection 
and hypercholesterolemia.  It is the further decision of the 
Board that the preponderance of the evidence is against the 
grant of entitlement to service connection for sinusitis with 
frontal headaches.  It is the further decision of the Board 
that the evidence supports the grant of entitlement to 
service connection for seasonal allergic rhinitis.  It is the 
further decision of the Board that the preponderance of the 
evidence is against the grant of increased ratings for 
bilateral plantar fasciitis, status post great toenail 
excision, hemorrhoids, tinea versicolor, and 
pseudofolliculitis barbae.


FINDINGS OF FACT

1.  The record contains no competent medical evidence that 
the veteran has current disability as a residual of exposure 
to hepatitis B virus during his active military service.

2.  The record contains no medical evidence that the veteran 
has current disability from hypercholesterolemia.

3.  The veteran does not have current disability from 
sinusitis.

4.  The veteran has current disability from seasonal allergic 
rhinitis that began during his active military service.

5.  The veterans disability from bilateral plantar 
fasciitis, status post excision of the great toenails, is 
manifested by tenderness to palpation of the plantar side of 
the second metatarsal head and tenderness to palpation of the 
heel pad area bilaterally, without objective findings of gait 
disturbance, objective evidence of marked deformity, 
accentuated pain on manipulation or use, indication of 
swelling on use, characteristic callosities, or moderately 
severe disability from foot injury.

6.  The veterans disability from hemorrhoids is manifested 
by occasional recurrence of hemorrhoids which are treated 
with suppositories and stool softeners, without findings of 
large, thrombotic, or irreducible hemorrhoids, and without 
persistent bleeding, secondary anemia, or fissures.

7.  The veterans disability from tinea versicolor is 
manifested by intermittently symptomatic, circumscribed, 
itchy lesions in the antecubital area of the forearms, and to 
a lesser extent on his chest, which lesions do not involve an 
extensive area, and are not manifested by exfoliation or 
exudation.

8.  The veterans disability from pseudofolliculitis barbae 
is manifested by raw and tender skin from shaving the beard 
area, without associated scars or disfigurement, and without 
constitutional symptoms or physical impairments.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
residuals of hepatitis B infection is not well grounded.  
38 U.S.C.A. §§ 101(16), 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).

2.  The claim of entitlement to service connection for 
hypercholesterolemia is not well grounded.  38 U.S.C.A. 
§§ 101(16), 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).

3.  Service connection is not warranted for sinusitis with 
frontal headaches.  38 U.S.C.A. §§ 101(16), 1110, 5107 (West 
1991); 38 C.F.R. § 3.303 (1998).

4.  Service connection is warranted for seasonal allergic 
rhinitis.  38 U.S.C.A. §§ 101(16), 1110, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).

5.  The criteria for a rating in excess of 10 percent for 
plantar fasciitis, status post bilateral excision of great 
toenail, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 
4.45, 4.71a, Diagnostic Codes 5276, 5279, 5284 (1998).

6.  The criteria for a rating in excess of zero percent for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.114, 
Diagnostic Code 7336 (1998).

7.  The criteria for a rating in excess of zero percent for 
tinea versicolor have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
4.118, Diagnostic Code 7806 (1998).

8.  The criteria for a rating in excess of zero percent for 
pseudofolliculitis barbae have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 
4.10, 4.118, Diagnostic Code 7814 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).

The law provides that a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, Vet.App. 78, 81 (1990).  The three elements of a 
well-grounded claim are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 
Vet.App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1996).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet.App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

For the reasons discussed below, the Board finds that the 
veterans claims of entitlement to service connection for 
residuals of hepatitis B infection and hypercholesterolemia 
are not well grounded.  Although the RO did not specifically 
state that it denied these claims on the basis that they were 
not well grounded, the Board concludes that this error was 
not prejudicial to the claimant.  See Edenfield v. Brown, 
8 Vet.App. 384 (1995) (deciding that the remedy for the 
Boards deciding on the merits a claim that is not well 
grounded should be affirmance, on the basis of nonprejudicial 
error).  While the RO denied service connection on the 
merits, the Board concludes that denying the claims because 
they are not well grounded is not prejudicial to the 
appellant, as the appellants arguments concerning the merits 
of the claims included, at least by inference, the argument 
that sufficient evidence to establish well-grounded claims is 
of record.  Therefore, the Board finds that it is not 
necessary to remand the matter for the issuance of a 
supplemental statement of the case concerning whether or not 
the claims are well grounded.  See Bernard v. Brown, 4 
Vet.App. 384, 394 (1993); VAOGPREC 16-92 (O.G.C. Prec. 16-92) 
at 7-10.

Where a claim is not well grounded it is incomplete, and the 
Department of Veterans Affairs (VA) is obliged under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application.  Robinette v. Brown, 
8 Vet.App. 69, 77-80 (1995).  In this case, the RO informed 
the appellant of the necessary evidence in the claims form he 
completed, in its notice of rating decision dated in March 
1993, and in the statement of the case and the supplemental 
statement of the case.  The discussion below informs the 
veteran of the types of evidence lacking, and which he should 
submit for a well-grounded claim.  Unlike the situation in 
Robinette, in this case the veteran has not advised VA of the 
existence of any particular evidence which, if obtained, 
would render his claim well-grounded.

A.  Hepatitis B Virus Infection

Service medical records show that in June 1989, the veteran 
had symptoms which were diagnosed as hepatitis.  The symptoms 
included nausea, upper abdominal discomfort, yellowing of the 
eyes, generalized pruritis, dark colored urine, and axillary 
lymphadenopathy.  He was hospitalized and tested positive for 
the hepatitis B surface antigen and for hepatitis core 
antibodies.  During follow up treatment in July 1989, an 
examiner noted that the veteran still had icteric eyes.  
Otherwise, a physical examination was normal.  There was no 
hepatomegaly.  The examiner noted an impression of resolving 
hepatitis B.  The same impression was noted during follow-up 
treatment a week later.  In Early August 1989, an examiner 
noted that liver function tests were normalizing.  Liver 
function tests were reported as normal in October 1989.  For 
the remainder of his service, the veteran did not have 
further treatment for symptoms associated with hepatitis B 
infection.  In July 1992, his history of treatment for 
hepatitis B in 1989 was noted in a report of medical history 
made at the time of his medical examination for separation 
from service.  An examiner indicated that the veterans 
abdomen and viscera were clinically normal.

During a VA alimentary examination in January 1993, the 
veteran had no subjective complaints.  On examination, there 
was no hepatomegaly or tenderness over the upper abdomen.  
The veteran denied symptoms of food intolerance, nausea, 
vomiting, anorexia, malaise, weight loss, and generalized 
weakness.  The examiner reported a diagnosis of post 
hepatitis B status, asymptomatic.

During a Persian Gulf registry examination in July 1994, the 
veteran had multiple complaints including runny bowel 
movements as often as five times per day.  He denied having 
nausea or vomiting.  Examination of his abdomen revealed no 
masses or tenderness in the right upper quadrant.  His skin 
was not discolored.  There was no lymphadenopathy.  The 
examiners impressions did not include any reference to liver 
dysfunction or disease, or any other residuals of hepatitis B 
infection.

During a VA general medical examination in August 1997, the 
veteran had multiple complaints including diarrhea.  On 
examination, he had no lymphadenopathy.  His abdomen was soft 
and nontender, without masses or organomegaly.  The examiner 
reported among his diagnoses history of chronic diarrhea, 
nonspecific, probable colitis or irritable bowel syndrome.  

The Board has reviewed the entire record and finds no 
evidence that the veteran has current disability from 
exposure to hepatitis B virus.  The first element of the 
Caluza analysis, that is, competent medical evidence of a 
current disability, is not satisfied.  Under such 
circumstances, the Board concludes that the claim of 
entitlement to service connection for residuals of hepatitis 
B infection is not well grounded.

In his notice of disagreement, the veteran attributed 
symptoms of swelling in his legs and feet to his having been 
exposed to hepatitis B.  Elsewhere, he has implied that his 
diarrhea is a symptom of his exposure to hepatitis B.  In the 
absence of medical evidence that the veteran has the 
expertise to express an opinion about the relationship 
between such symptoms and his past exposure to hepatitis B, 
such assertions are afforded no probative weight.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

B.  Hypercholesterolemia

Service medical records show that the veteran was diagnosed 
to have high levels of cholesterol in his blood in October 
1989.  He was advised to consume a low cholesterol diet.  
However, the cholesterol level in this blood remained high.  
A laboratory test printout made at the time of his medical 
examination for separation from service indicates that his 
cholesterol was 273 milligrams per deciliter (mg/dl), with an 
expected range being from 120 to 199 mg/dl.

During a VA examination in January 1993, the veteran reported 
that he had been taking Questran for hypercholesterolemia 
since 1992.  

Hypercholesteremia is an excess of cholesterol in the blood.  
Dorlands Illustrated Medical Dictionary 737, 745 (28th ed. 
1994).  In this case, there is no question that 
hypercholesterolemia was diagnosed during the veterans 
active military service.  Further, it is clear from the most 
recent VA examination that he continues to have 
hypercholesterolemia.

As noted above, the law governing the payment of VA 
disability compensation provides that the Unites States shall 
pay compensation for disability resulting from personal 
injury suffered or disease contracted in the line of duty . . 
. . 38 U.S.C.A. § 1110, 1131 (West 1991).  As for the 
veterans claims of service connection for 
hypercholesterolemia, the salient point to be made is that 
the condition is a laboratory finding and does not, in and of 
itself, represent a disease process.  While it may or may not 
be indicative of disease, it has not been identified as a 
disease, standing alone.  The record contains no competent 
medical evidence that the veteran has current disability 
associated with hypercholesterolemia.  His own implied 
assertions that these laboratory findings are inherently 
disabling are afforded no probative weight in the absence of 
evidence that the veteran has the expertise to render 
opinions about medical matters.  See Espiritu, supra.
Absent the presentation of medical evidence showing current 
disability, the claims of entitlement to service connection 
for hypercholesterolemia is not well grounded.  See Brammer 
v. Derwinski, 3 Vet.App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet.App. 141, 144 (1992).

C.  Sinusitis with Frontal Headache

Initially, the Board finds that the veterans claim of 
entitlement to service connection for sinusitis is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  This 
conclusion is supported by an in-service diagnosis of 
sinusitis and a diagnosis of chronic sinusitis made 
during a VA examination several months after the veterans 
separation from service.  The RO has assisted the veteran in 
all necessary matters, including seeking and securing all 
possible treatment records.  The Board is satisfied that all 
relevant facts which may be developed have been properly 
developed, and that no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107.

Service medical records show that the veteran had complaints 
of sinus problems in August 1978.  At that time, no diagnosis 
of sinusitis was recorded.  X-rays of his sinuses taken in 
June 1980 showed no significant abnormality.  In October 
1988, the veteran complained of nasal and chest congestion, 
with sinus pain and pressure lasting three weeks.  On 
examination, his tympanic membranes were dull and his mucosal 
membranes were boggy.  The examiner noted among his diagnoses 
sinusitis.  However, subsequently dated service medical 
records do not show further treatment for a sinus disorder.  
At the time of his medical examination for separation from 
service, the veteran denied a history of sinusitis.  The 
examiner indicated that the veterans sinuses were normal.

During a December 1992 VA examination, the veteran did not 
complain specifically of sinusitis, although had did report 
having nasal congestion, sneezing fits, nasal itching, and 
heavy post nasal drip.  He also complained of a paranasal 
pressure sensation.  On examination, the paranasal sinuses 
were nontender.  No diagnoses pertinent to a sinus disorder 
was reported.  However, during a VA examination in January 
1993, the veteran had complaints of frontal headaches and 
chronic sinus drainage.  The examiner reported a history of 
chronic sinusitis with vasomotor rhinitis.  There was 
moderate post-nasal drainage and edematous nasal mucosa.  The 
diagnoses included frontal headaches associated with 
sinusitis.

During a VA examination in January 1994, the veteran reported 
symptoms of recurrent nasal congestion,  sneezing fits,  
nasal itch, and watery rhinorrhea and post-nasal drip that 
irritated his throat.  Although he reported taking 
antihistamines regularly, he reported that he had not sought 
care for nasal symptoms and was not taking any prescription 
medications.  On examination, the paranasal sinuses were 
nontender and the frontal and maxillary sinuses 
transilluminated clearly.  No diagnosis pertinent to a sinus 
disorder was reported.

The veteran underwent another VA nose and sinus examination 
in August 1997.  He reported that he started to notice 
trouble in 1980 when he was hit in the nose, but did not 
realize that his nose had been broken.  His complaints were 
of difficulty breathing through his nose, with occasional 
crusting and slight bloody mucus.  He also complained of 
headaches in the frontal area and also over his eyes.  The 
examiner did not report a diagnosis pertinent to a sinus 
disorder.

During a VA general medical examination in August 1997, the 
examiner reported that the veterans sinuses were within 
normal limits.  The examiner did not diagnose any sinus 
disorder.

A review of the record shows that in 1988 the veteran had one 
instance of symptoms in service which were diagnosed as 
sinusitis.  He denied a history of sinusitis at the time of 
his medical examination for separation from service.  He did 
not have sinusitis at the time of his VA examination in 
December 1992.  The diagnosis of sinusitis in January 1993 
was not supported by x-ray findings.  Rather the diagnosis 
was based largely on the veterans report of sinus 
headaches during the preceding 10 years.  The examiners 
use of the term chronic to describe the sinusitis is 
simply not supported by the veterans history as documented 
in the record.  No sinus disorder was diagnosed during three 
subsequent VA examinations.  The preponderance of the 
evidence supports a finding that the veteran does not have 
current disability from sinusitis.  Therefore, the Board 
concludes that entitlement to service connection for 
sinusitis is not warranted.

D.  Seasonal Allergic Rhinitis

The Board finds that the veterans claim of entitlement to 
service connection for allergic rhinitis is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a). This conclusion 
is supported by evidence that the veteran has current 
disability from allergic rhinitis and that the disorder was 
continuously diagnosed and treated during and after his 
active military service.  The RO has assisted the veteran in 
all necessary matters, including seeking and securing all 
possible treatment records.  The Board is satisfied that all 
relevant facts which may be developed have been properly 
developed, and that no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107.

Service medical records show that in October 1977, the 
veteran complained of symptoms of itchy eyes and a skin 
irritation on his left and right arms.  He reported having 
sinus troubles.  An examiner noted an impression of rule out 
allergic rhinitis.  During treatment in August 1978, an 
examiner reported that the veteran had sinus and hay fever 
problems.  The veteran underwent an allergen skin test in 
October 1979 that showed positive reactions to numerous 
allergens.  An examiner recorded a diagnosis of seasonal 
allergic rhinitis.  Treatment notes dated in July 1980 
indicate that the veteran was taking a course of immunity 
shots for his allergy problems.  The veteran continued to 
seek treatment for symptoms of running nose, sneezing, and 
difficulty breathing through his nose.  He was treated with 
antihistamines and hyposensitizations injections.  Diagnoses 
of allergic rhinitis were recorded in April and June 1985.  
During a periodic medical examination in January 1988, the 
veteran gave a history of ear, nose, or throat trouble.  An 
examiner elaborated that the veteran had allergic rhinitis 
from March to October due to allergic reaction to grasses, 
cats, dogs, and dust.  At the time of his April 1992 medical 
examination for separation from service, the veteran again 
gave a history of ear, nose, or throat trouble.  An examiner 
elaborated that the veteran had a past history of allergies.  
The examiner reported that the veterans eyes, nose, sinuses, 
mouth, and throat were clinically normal.

During the VA general medical examination in January 1993, 
the veteran had vasomotor rhinitis, moderate post-nasal 
drainage, and edematous nasal mucosa.  The examiner reported 
among his diagnoses chronic seasonal vasomotor rhinitis.  
During the VA nose and sinus examination, the veteran 
complained of recurrent nasal congestion, sneezing fits, 
nasal itching, and heavy post-nasal drip.  He reported taking 
antihistamine medication regularly.  Allergy skin testing had 
revealed sensitivity to dust, mold, grass, and weeds.  Three 
years of immunotherapy did not result in much relief.  The 
examiner diagnosed allergic rhinitis.

Allergic rhinitis was diagnosed again during the January 1994 
VA examination.  The history and findings were similar to 
those reported during the January 1993 examination.  An 
impression of allergic rhinitis was noted in a record of 
treatment at a VA ear, nose, and throat clinic in March 1995.

In denying entitlement to service connection for allergic 
rhinitis, the RO found that the abnormality was developmental 
or congenital and was not aggravated beyond its normal 
progression during the veterans active service.  However, 
the record contains no evidence that the veteran had the 
disorder prior to his active service.  Pursuant to 
 38 U.S.C.A. § 311 (West 1991), it must be presumed that the 
veteran did not have the disorder at the time of his entry 
into service since the disorder was not noted at that time.  
Finally, the Board notes that 38 C.F.R. § 3.380 (1998) 
provides that diseases of allergic etiology may not be 
disposed of routinely for compensation purposes as 
constitutional or developmental disorders.  Service 
connection must be determined on the evidence as to existence 
prior to service.  Further, increase in degree of disability 
during service may not be disposed of routinely as natural 
progress, but must be made on the basis of a comparative 
study of severity at enlistment and subsequently.

In summary, the record shows that the veteran has current 
disability from allergic rhinitis.  Further, he had allergic 
rhinitis during service and continuously thereafter.  There 
is no evidence that he had allergic rhinitis prior to his 
service, nor does the record show that the disorder was noted 
at the time of his enlistment.  Therefore, the Board 
concludes that service connection for allergic rhinitis is 
warranted.

II.  Increased Ratings

The veteran has presented a well-grounded claims for 
increased disability evaluations for his service-connected 
disabilities within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  When a claimant is awarded service connection 
for a disability and subsequently appeals the ROs initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  In 
every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).  
When utilizing the rating schedules, when an unlisted 
condition is encountered, the VA is permitted to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1998).  It is essential, both in the examination and in the 
evaluation of disability, that each disability be viewed in 
relation to its history.  38 C.F.R. § 4.1 (1998).

A.  Plantar Fasciitis, Status Post Excision of Great Toenails

Service medical records show that in November 1978, the 
veteran underwent a podiatry consultation after he complained 
of pain in his left fifth toe.  The podiatrist noted that the 
veteran had a corn.  It was treated with debridement.  
Subsequently dated records do not show treatment of a foot 
disorder until August 1987.  At that time, the veteran 
complained of pain in his second left toe after he dropped an 
iron on his foot.  An X-ray was negative.  The diagnosis was 
left foot contusion.  In November 1987, the veteran sought 
treatment after he dropped a foot stool on his left foot, 
hitting his first and second toes.  On examination, there was 
no swelling or ecchymosis.  The toes had good mobility.  An 
X-ray was negative.  The diagnosis was bruise.  A week later, 
the veteran complained of pain in both feet.  An examiner 
noted that he had ingrown toenails on the first toes of both 
feet.  The toenail was partially gone on the second toe of 
one foot.  In late November 1987, a toenail was removed under 
local anesthesia.  Treatment notes indicate that the veteran 
had ingrown toenails on the great toes of both feet in 
January 1988.  The veterans history of recurrent ingrown 
toenail on the great toes was noted in a report of medical 
history dated in January 1988.  Later in January 1988, a 
toenail was surgically removed.  During follow-up treatment 
in early February, an examiner noted that the wound was 
infected.  In May 1989, the veteran was referred for a 
podiatry consultation after treatment in an emergency room 
for pain, swelling and erythema in the left big toe.  The 
podiatrist noted that the left great toe was ingrown and 
painful on the lateral and proximal border.  The left great 
toe nail was permanently removed.  During follow-up treatment 
in late May 1989, an examiner noted that the veteran had 
developed an infection from the nail surgery.  When the 
veteran was hospitalized in mid June 1989 for treatment of 
hepatitis, it was noted that he had in infection in his left 
big toe with local drainage.  In December 1989, the veteran 
complained of left toe pain and cold feet.  Examination of 
the toes of the left foot showed good color and good 
capillary refill.  There was no pain to palpation.  The 
examiner reported a normal evaluation.  During treatment in 
May 1991, the veteran complained of foot pain lasting many 
months.  The pain was worse in the morning and after standing 
for prolonged periods.  He denied a history of trauma.  

On examination, both feet had pes cavus deformity.  There was 
tenderness at the insertion of the plantar tendon.  The 
pertinent diagnosis was bilateral plantar fasciitis.  The 
veterans complaints of foot pain in July 1991 were diagnosed 
as heel spurs, plantar fasciitis, and pes planus.  The 
veteran had treatment for complaints of foot pain in November 
and December 1991.  During a podiatry consultation in January 
1992, the veteran gave a history of foot pain lasting six 
years despite treatment with injections and orthotics.  There 
was tenderness to palpation of the medial plantar aspect and 
the posterior aspect of the calcaneus bilaterally.  X-rays 
revealed a line of increased density in the left calcaneus.  
A bone scan showed increased uptake throughout both feet and 
several of the digits of both feet.  Increased uptake was 
seen in the calcaneus both in the area of the insertion of 
the Achilles tendon and the plantar fascia.  The examiner 
reported conclusions of stress reactions of the lower 
extremities and evidence of plantar fasciitis and Achilles 
tendonitis.  The veteran was issued arch supports.  The 
veteran reported a history of foot trouble during his July 
1992 medical examination for separation from service.  Later 
in July 1992, he underwent permanent removal of the right 
great toenail.  His subsequent symptoms of pain in the right 
big toe were diagnosed as metatarsalgia.

During the January 1993 VA general medical examination, the 
veteran complained of pain over the os calcis and lower tibia 
bilaterally, pain over the area of excised toenails on both 
great toes, and pain over the lateral left foot.  The 
examiner did not report objective findings pertinent to the 
feet.  In mid January 1993 the veteran underwent a VA foot 
examination.  He pointed to the area of the heel pad of both 
feet as the area of pain.  He reported having pain with 
prolonged weight bearing, particularly when he first arose in 
the morning.  He also complained that the nail beds of the 
great toes sometimes became raw when his feet sweat a lot and 
rubbed inside his shoes.  The veteran was observed to walk 
with a satisfactory gait pattern although he appeared to walk 
slightly on the lateral borders of both feet.  The examiner 
noted prior surgical excision of the toenails.  The veteran 
had mild tenderness to palpation of the heel pad bilaterally.  
He performed a satisfactory heel toe walk and was able to 
squat and arise again.  X-rays of the feet showed no bony 
abnormalities.  The examiner reported impressions of 
bilateral plantar fasciitis and post-operative excision of 
great toenail bilaterally.

The RO granted entitlement to service connection for 
bilateral plantar fasciitis status post great toenail 
excision in its March 1993 rating decision.  Utilizing 
Diagnostic Code 5279 by analogy, the RO awarded a 10 percent 
disability rating.  Under that diagnostic code, unilateral 
and bilateral anterior metatarsalgia is rated 10 percent 
disabling.  No higher rating is assignable under that 
diagnostic code.  However, the RO has also considered the 
veterans bilateral foot disability in the context of 
Diagnostic Code 5276 and 5284.  Under Diagnostic Code 5276, 
mild symptoms of flat feet, relieved by built-up shoe or arch 
support, are rated zero percent disabling.  For moderate 
bilateral or unilateral symptoms, with weight-bearing line 
over or medial to the great toe, inward bowing of the tendo 
achillis, or pain on manipulation and use of the feet, a 10 
percent evaluation is assigned.  For severe symptoms, with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, or 
indication of swelling on use, with characteristic 
callosities, a 20 percent evaluation is assigned if such 
symptoms are unilateral and a 30 percent evaluation is 
assigned if such symptoms are bilateral.  For pronounced 
symptoms, with marked pronation, extreme tenderness on 
plantar surfaces of the feet, marked inward displacement and 
severe spasms of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances, a 30 percent 
evaluation is assigned for unilateral symptoms and a 50 
percent evaluation is assigned for bilateral symptoms.  Under 
that Diagnostic Code 5284, ratings of 10, 20, or 30 percent 
are assignable for moderate, moderately severe, or severe 
disability from foot disorder

The veterans feet were examined again during a VA 
examination in January 1994.  He reported having worsening 
problems with his feet.  He was working at a post office and 
was required to stand on his feet his entire shift.  He was 
having pain in the metatarsal pad area of both feet, worse on 
the left foot.  He also complained of discomfort in the area 
where his great toenails were excised.  The veteran was able 
to heel and toe walk and to squat and arise again.  He walked 
somewhat on the lateral border of both feet.  He had rather 
significant tenderness to palpation over the heel pad region 
of both feet.  No plantar callosity formation was noted.  He 
had rather significant tenderness underneath the metatarsal 
head of the left second toe.  He had mild, generalized 
tenderness to palpation of the metatarsal pad of the right 
foot.  There were remnants of the nail left on the great toe 
bilaterally.  There was some fungal infection present.  
Dorsal pedal pulses were 2+ in both feet.  X-rays of the feet 
were unremarkable, with no evidence of fracture or 
dislocation.

During the veterans Gulf War registry examination, he gave a 
history of painful ankles.  The examiner noted findings of 
tenderness under the metatarsophalangeal joints bilaterally.  
He reported an impression of history of joint pains, 
including the ankles and feet.

During a VA orthopedic examination in August 1997, the 
veteran gave a history of having severe pain and swelling in 
his feet.  He described chronic pain in his heels with weight 
bearing.  He reported current complaints of such symptoms.  
He was working in a casino and had to stand his entire shift 
except for breaks.  On examination, he was observed to move 
about the room with an unremarkable gait pattern.  The ankles 
showed no redness, heat, or swelling.  Both ankles had five 
degrees of dorsiflexion and 40 degrees of plantar flexion.  
There was no ankle tenderness.  However, he had marked 
tenderness to palpation of the heel pad region bilaterally.  
X-rays were essentially normal.  The examiners impressions 
were gout, controlled on medication, and bilateral plantar 
fasciitis.

The Board finds that the veterans service connected 
disability from plantar fasciitis, status post excision of 
the great toenails is manifested by tenderness to palpation 
of the with subjective complaints of pain on prolonged weight 
bearing.  There are no clinical findings of marked deformity, 
accentuated pain on manipulation and use, or plantar 
callosities.  There is no indication that the veteran has 
moderately severe disability due to foot injury.  The Board 
concludes that the criteria for a schedular rating in excess 
of 10 percent have not been met.

B.  Hemorrhoids

Records of in-service medical treatment document a diagnosis 
of hemorrhoids in May 1979.  The disorder was treated with 
suppositories.  Treatment for hemorrhoids was documented 
again in September 1983, when the veteran had a small 
external hemorrhoid which was not thrombosed.  In February 
1985, the veteran was treated for a hemorrhoid.  In July 
1991, he complained of anal pain, itching, and burning with 
occasional bright red blood.  He had a superficial anal 
fissure and pruritis ani.  He was treated with suppositories 
and stool softeners.

During the January 1993 VA general medical examination, the 
veteran had internal hemorrhoids.

The veteran was granted entitlement to service connection for 
hemorrhoids in the ROs March 1993 rating decision.  A zero 
percent rating was assigned to the disorder pursuant to 
Diagnostic Code 7336.  Under that Diagnostic Code, mild or 
moderate hemorrhoids are rated zero percent disabling.  A 10 
percent rating is assigned for large or thrombotic 
hemorrhoids, which are irreducible, with excessive redundant 
tissue, evidence frequent recurrences.  A the highest rating 
of 20 percent is assigned for hemorrhoids manifested by 
persistent bleeding and with secondary anemia, or with 
fissures.

At his personal hearing in December 1993, the veteran did not 
give testimony about the frequency, severity, or related 
health effects associated with his hemorrhoids.  Records of 
VA outpatient treatment contained in the claims folder show 
treatment for hemorrhoids in August and November 1993, and in 
January and March 1994.  Proctoscopy showed mildly inflamed 
internal hemorrhoids.  Suppositories were prescribed.

During the January 1994 VA examination, the veteran gave a 
history of symptoms of anal itching and bleeding since the 
early 1980s.  On examination, he had external hemorrhoid 
tags and a grade one internal hemorrhoid at six oclock.  No 
bleeding was seen.  There was no soiling, incontinence, or 
tenesmus.  There was no dehydration, malnutrition, or anemia.  
There was no fecal leakage.  The diagnoses were external 
hemorrhoid tags and grade one internal hemorrhoid.

During the Gulf War registry examination in July 1994, the 
veterans rectum did not have masses.  There were external 
skin tags.  There was no occult blood.  The examiner noted 
hemorrhoids among his diagnoses.

A review of the entire record yields no evidence that the 
veterans disability from hemorrhoids is manifested by 
symptoms justifying an increased rating.  There is no 
evidence that he has large or thrombotic hemorrhoids which 
are irreducible, or that his hemorrhoids have resulted in 
excessive redundant tissue evidencing frequent recurrences.  
The Board concludes that the criteria for a schedular rating 
in excess of zero percent are not met.

C.  Tinea Versicolor

Service medical records show that the veteran had treatment 
for a skin disorder on many occasions during his active 
military service.  The disorder was manifested by 
hyperpigmented macular patches.  The areas most often 
affected were the veterans arms, although his chest, 
abdomen, back, and legs were sometimes affected.  The skin 
disorder was variously diagnosed as nonspecific rash, 
allergic dermatitis, scabies, eczema, atopic dermatitis, or 
contact dermatitis.  The disorder was noted at the time of 
the veterans medical examination for separation from 
service.  The examination report documented hyperpigmented 
plaques surrounding the antecubital region.

During the January 1993 VA examination, the veteran was 
observed to have a rash on his upper arms.  The examiner 
diagnosed the rash as tinea versicolor.

In March 1993, the RO granted entitlement to service 
connection for tinea versicolor and assigned a rating of zero 
percent pursuant to Diagnostic Code 7806.  Under that 
diagnostic code, a skin problem with slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area is rated zero percent disabling.  A skin 
condition with exfoliation, exudation or itching, if 
involving an exposed surface or extensive area is assigned a 
10 percent rating.  A rating of 30 percent is assigned a skin 
condition with exudation or itching which is constant, with 
extensive lesions, or marked disfigurement.  With ulceration 
or extensive exfoliation or crusting, or systemic or nervous 
manifestation, or exceptionally repugnant, the rating is 50 
percent.

In his notice of disagreement and his substantive appeal, the 
veteran stated that he sometimes scratched his rash so hard 
that it bled.  He testified in December 1993 that he used a 
Cortisone cream on his arms to relieve the itching associated 
with his skin disorder.

VA outpatient treatment records show that the veteran was 
given medication in August 1993 for treatment of a rash on 
his arms in the antecubital area.  An examiner recorded a 
diagnostic impression of eczema.  The same diagnosis was made 
during outpatient treatment in October 1995.

During a January 1994 skin examination, the veteran gave a 
history of tinea rash lasting twelve years which was treated 
with steroid creams during his military service.  His current 
complaints were of a rash located over the anterior chest and 
arms which itched, especially during hot weather.  The 
examiner observed typical circumscribed, pale lesions of 
tinea versicolor over the forearms with one small lesion on 
the anterior chest.  He described the lesions as 
asymptomatic.  The examiner indicated that the rash was not 
disfiguring.  

During the August 1997 VA examination, the veteran reported 
having chronic burning and recurrent whelps from itching 
every day.  However, no rash was found on examination.  The 
examiner did not report any diagnosis pertinent to a skin 
disorder.

A review of the entire record yields no indication that the 
veterans skin disorder is manifested by exudation or 
exfoliation, or that it involves an extensive area.  Although 
it is sometimes manifested by itching, that symptom is 
effectively treated with topical creams.  The most recent 
clinical findings, made during the August 1997 VA 
examination, indicate that the veteran did not have a rash 
from the skin disorder.  This finding was made despite the 
veterans assertions that the skin disorder was most 
symptomatic in hot weather.

The Board finds that the veterans disability from tinea 
versicolor has been manifested in the past by circumscribed 
areas of patchy pale lesions on the forearms and to a lesser 
extent on the chest.  The disorder is not characterized by 
exudation or exfoliation and does not involve an extensive 
area.  The record contains no indication that the veteran has 
had treatment for the disorder since October 1995.  The most 
recent clinical findings indicate that the skin disorder was 
not objectively symptomatic.  Therefore, the Board concludes 
that the criteria for a rating in excess of zero percent have 
not been met.

D.  Pseudofolliculitis Barbae

The veteran was diagnosed to have pseudofolliculitis barbae 
in April 1978 and was given a shaving profile which provided 
for no shaving of the beard area.

The RO granted entitlement to service connection for 
pseudofolliculitis barbae in its March 1993 rating decision.  
A zero percent disability rating was assigned pursuant to 
Diagnostic Code 7814.  Under that diagnostic code, tinea 
barbae is rated based on associated scars, disfigurement, or 
on the extent of constitutional symptoms or physical 
impairments.

The veteran testified that if he shaved every day, his face 
became raw and tender to touch.  However, he has not alleged, 
nor does the record otherwise indicate that the disability 
from pseudofolliculitis barbae is manifested by 
constitutional symptoms or physical impairments.  There is no 
indication in any of the reports of VA examinations or the 
records of VA outpatient treatment that the skin disorder is 
disfiguring or has resulted in scars.  Under such 
circumstances, the Board concludes that the criteria for a 
compensable rating have not been met.

III.  Extraschedular and Other Considerations

In reaching is decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§  4.1, 4.2, 4.41 (1998).  Where appropriate, the functional 
impairment that can be attributed to pain or weakness has 
been taken into account.  In evaluating disability of the 
musculoskeletal system, the Board must take into account the 
functional impairment that may be attributed to pain or 
weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59 (1996); DeLuca v. 
Brown, 8 Vet.App. 202, 205-6 (1998).  Factors listed in 
38 C.F.R. § 4.45 include less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or lengthened 
tendons, etc.); excess fatigability; incoordination, impaired 
ability to execute skilled movements smoothly; and pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  In this case, the veterans 
statements concerning his impairment from plantar fasciitis 
focus primarily on pain with weight bearing.  His complaints 
have been objectively demonstrated by findings of tenderness 
to palpation of the plantar areas of his feet.  It is because 
of this objective finding that the veteran has been awarded a 
10 percent evaluation.  Concerning the other factors listed, 
the evidence as a whole, does not describe the presence of 
such additional factors as to warrant a higher rating than 
the 10 percent evaluation currently in effect.

The Board has also considered the provisions of 38 C.F.R. §  
4.7, which provide for assignment of the next higher 
evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluations.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  Absent moderately severe disability due to foot 
injury, or symptoms analogous to severe flat feet, such as 
marked deformity, accentuated pain on manipulation and use, 
indications of swelling, or characteristic callosities, the 
veterans foot disorders, as discussed above, does not 
approximate the criteria for the next higher schedular 
evaluation.  Similarly, absent clinical findings indicating 
that the veteran hemorrhoids are large, thrombotic, or 
irreducible, with excessive redundant tissue evidencing 
frequent recurrences, the criteria for the next higher 
schedular rating of 10 percent are not approximated.  
Regarding the veterans disability from tinea versicolor, the 
most recent clinical findings do not indicate the presence of 
exfoliation, exudation or itching involving expensive areas 
of skin as would justify assignment of the next higher 
schedular rating pursuant to 38 C.F.R. § 4.7.  Finally, the 
record does not demonstrate any constitutional symptoms or 
physical impairments associated with the veteran 
pseudofolliculitis barbae, nor that that skin disorder has 
associated scars or disfigurement.  The Board concludes that 
the disability pictures associated with the service-connected 
disabilities being herein considered for increased ratings do 
not more closely approximate the criteria for the next higher 
schedular ratings.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities is made.  38 C.F.R. 
§ 3.321(b)(1) (1998).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Higher schedular ratings are 
assignable for all of the veterans service-connected 
disabilities herein discussed.  However, the medical evidence 
reflects that the criteria for higher ratings for such 
disabilities are not met in this case.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization or frequent treatment for his 
service connected disabilities, nor is it otherwise shown 
that such disabilities so markedly interfere with employment 
as to render impractical the application of regular schedular 
standards.  Finally, although the veteran has several other 
disorders both service-connected and nonservice-connected, 
the Board notes that there is no evidence that the impairment 
resulting solely from the service-connected disabilities 
herein considered, warrant extra-schedular consideration.  
Rather, for the reasons noted above, the Board concludes that 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted in this case.


ORDER

Entitlement to service connection for allergic rhinitis is 
granted.

Entitlement to service connection for residuals of hepatitis 
B infection, hypercholesterolemia, and sinusitis with frontal 
headaches is denied.

Increased ratings are denied for: bilateral plantar 
fasciitis, status post great toenail excision; hemorrhoids; 
tinea versicolor; and pseudofolliculitis barbae.




		
	
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans 
Appeals.
- 2 -
